On the 8th day of January, 1912, a motion for rehearing was denied in this cause. Counsel for appellant now ask to be allowed to file a motion for reconsideration upon the following grounds:
"(1) That said judgment and sentence of death is inconsistent with Act Cong. Jan. 15, 1897, c. 29, 29 Stat. 487 [U.S. Comp. St. 1901, p. 3620], which in certain cases abolishes capital punishment. *Page 578 
"(2) That the case of Holmes v. State of Oklahoma is practically identical with the case of Motes v. United States,178 U.S. 458-465 [20 Sup. Ct. 993, 44 L. Ed. 1150] in which Mr. Justice Harlan construes said act of Congress, and holds that it is paramount to the low of Alabama prescribing the punishment for murder in the first degree by death.
"(3) That section 3 of said act of Congress of January 15, 1897, reads as follows:
"`Section 3. That the punishment of death prescribed for any offense specified by the statutes of the United States, except in sections 5332, 1342, 5339, and 5345, Revised Statutes, is hereby abolished, and all laws and parts of laws inconsistent with this act are hereby repealed.'
"The sections of the United States Revised Statutes construed by the United States Supreme Court in Motes v. United States,supra, were 5508 and 5509 [U.S. Comp. St. 1901, p. 3712], and are not within the exceptions enumerated in said act of Congress."
The statutes of the United States and the decision of the Supreme Court of the United States in the case of Motes v. U.S.,178 U.S. 458, 20 Sup. Ct. 993, 44 L. Ed. 1150, have no application at all to proceedings in a state court, but are limited entirely to cases in the United States courts.
The motion filed for a reconsideration of this case is therefore denied.